Order entered June 27, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00280-CR

                            EX PARTE CHRISTOPHER RION

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                         Trial Court Cause No. WX18-90101-L

                                           ORDER
       Before the Court is appellant’s June 25, 2019 motion to extend the time to file his brief.

We GRANT the motion. Appellant’s brief shall be due on or before July 1, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE